Detailed Office Action
	The communication dated 1/27/2022 has been entered and fully considered. Claims 3-7 are withdrawn from examination. Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2) in the reply filed on 1/27/2020 is acknowledged. Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAI (US-2013/0192751), hereinafter ARAI. Note that the italicized text below are the instant claims.
Regarding claim 1, ARAI discloses A bonding method for bonding a first member having a first bond-target surface made of cycloolefin polymer to a second member having a second bond-target surface made of metal {[abstract] note metal, [0033] note that thermoplastic resin can be cycloolefin polymer}, 
the bonding method comprising: a process of exposing the first bond-target surface and the second bond-target surface to at least one of H2O plasma and O2 plasma {[0040] note oxygen plasma on the thermoplastic, [0046] note oxygen plasma on metal}; 
and a process of combining the first bond-target surface and the second bond-target surface {[FIG. 1] note that metal 2-1 is combined with plastic 1-1}.
Regarding claim 2, ARAI discloses further comprising a process of applying pressure and heat to the first bond-target surface and the second bond-target surface after the process of combining the first bond-target surface and the second bond-target surface {[0042], [0043]}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748